Citation Nr: 1045513	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1967 to August 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision of the St. Petersburg, Florida RO.  The Veteran's claims 
file is now in the jurisdiction of the Albuquerque, New Mexico 
RO.  He had also disagreed with the RO's May 2007 denial of 
service connection for hearing loss and tinnitus; a January 2008 
rating decision awarded service connection for tinnitus, and the 
Veteran did not perfect an appeal regarding hearing loss 
following the issuance of a Statement of the Case addressing the 
matter in January 2008.  Therefore, service connection for 
prostate cancer is the only issue before the Board.


FINDING OF FACT

It is reasonably shown that the Veteran had active duty service 
within the Republic of Vietnam; he has a diagnosis of, and 
received treatment for, prostate cancer.


CONCLUSION OF LAW

The Veteran's prostate cancer may be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116, 5107 (West 2002); 
38 C.F.R. §  3.309(e) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist failure 
is harmless.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain diseases may be service connected on a presumptive basis 
as due to herbicide (Agent Orange) exposure if manifested in a 
Veteran who served in the Republic of Vietnam during the Vietnam 
Era, due to presumptive exposure to certain herbicide agents.  
38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. 
§ 3.309(e); prostate cancer is included in the list.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a claimant 
have set "foot-on-land" in Vietnam).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

The Veteran's postservice treatment records show adenocarcinoma 
of the prostate was diagnosed by biopsy in October 2006, and that 
he has received treatment for such disease, including a radical 
prostatectomy in November 2006.  It is not in dispute that he has 
post-operative prostate cancer.

Because prostate cancer is included in the list of disabilities 
that may be service connected on a presumptive basis as due to 
herbicide exposure, the only question remaining is whether the 
Veteran, as alleged, had the requisite service within the 
Republic of Vietnam during the Vietnam Era.  

The Veteran's service personnel records (SPRs) indicate that he 
was assigned to fighter squadron VF 96.  They do not specifically 
indicate that the Veteran ever served within the Republic of 
Vietnam, but do show he commenced sea duty in August 1970.  A 
March 2007 response to a request for verification of whether he 
served in Vietnam notes that the unit VF 96 could have been 
assigned to ship or shore, and that the possibility exists that 
he set foot in Vietnam.  The response noted that, for DOD 
purposes, the unit was credited with Vietnam service from 
September 1 to September 18, 1970, and from October 13 to 
November 8, 1970.  The response stated that there was no 
"conclusive proof of in-country service" for the Veteran.  

The Veteran contends that he did indeed "set foot in" Vietnam.  
He states that his itinerary to his assignment on the U.S.S. 
America involved being  flown (in August 1970) on Flying Tiger 
Airlines from San Francisco to Hawaii to Wake Island to the 
Philippines to Da Nang, Vietnam.  He continues that he later flew 
on an aircraft known as a "Cod" to his destination onboard the 
U.S.S. America, which was located in the Gulf of Tonkin.  He has 
consistently maintained that he traveled via Da Nang Air Base (in 
Vietnam), and had a layover there before being flown to join his 
unit on the U.S.S. America.

While the service department could not conclusively confirm that 
the Veteran set foot within the land borders of the Republic of 
Vietnam, it has acknowledged that such is possible.  The Board 
finds the Veteran's account of his transport from the United 
States to his duty aboard the U.S.S. America in the waters off 
Vietnam via a flight to (and layover in) DaNang plausible, 
logical, and credible.  The record does not report (or suggest) 
any other explanation as to how the Veteran arrived for duty on 
the U.S.S. America (he joined the ship when it was already in the 
waters off Vietnam).  His account is consistent with known 
practices for transporting service members to serve on vessels in 
the waters off Vietnam.  The service department's finding  that 
"a possibility exists the Veteran set foot in Vietnam" does not 
weigh against his claim.  What evidence there is in this matter 
supports, and does not contradict, the Veteran's claim.  

Resolving any remaining reasonable doubt in his favor, as 
mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102), the Board finds that he indeed served on land in 
Vietnam, and is entitled to the legal presumptions afforded 
veterans who had such service.  Accordingly, presumptive service 
connection for prostate cancer under 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e) is warranted.


ORDER

Service connection for prostate cancer is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


